FOX., J.
— This cause is here by appeal from a judgment of the circuit court of Pemiscot county, Missouri, convicting the defendant of murder of the second degree.
There is no hill of exceptions on file in this cause preserving the action of the trial court during the progress of the trial in the lower court; hence, there is nothing before us for review except the record proper.
We have carefully scrutinized the indictment and *215fiad that it charges the offense in a form that has repeatedly met the approval of this court. The defendant waived formal arraignment and the trial proceeded in proper order. The impaneling of the jury, the return of the verdict finding the defendant guilty of murder of the second degree, assessing his punishment at ten years’ imprisonment in the penitentiary, followed by judgment of sentence, are shown by the record to be regular in every particular; hence, there remains nothing to do except to affirm the judgment, and it is so ordered.
All concur.